DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on September 16, 2022 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19, a performance score is not clearly defined. For which element or limitation the performance is scored, even though the performance score is based on whether the welding tool location corresponds to the target weld location? The performance score was previously recited to be the performance score for the one or more welds. However, “for the one or more welds” is deleted.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (MPEP 2106), the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, claim 1 recites an abstract idea of “identify a particular weld that should be performed next in an ordered sequence of welds” (observation, mental process), “identify a target weld location corresponding to the particular weld” (observation, mental process), “in response to detecting activation of the welding tool, identify the welding tool location based on the sensor data” (observation, mental process), “determine a performance score based on whether the welding tool 
location corresponds to the target weld location” (evaluation, mental process).
Under step 2A, prong 2, the abstract idea is not integrated into a practical application of the abstract idea. The following limitations are not indicative of integration into a practical application: “monitor a welding tool location of the welding tool based on the sensor data via a sensor” and “provide an output based on the performance score” are directed to an insignificant extra solution activities (MPEP 2106.05(g)). “Processing circuitry; and a machine readable storage device comprising machine readable instructions executed by the processing circuitry” are directed to mere instructions to implement an abstract idea on a computer (MPEP 2106.05(f)). The welding tool is merely a target that is monitored.
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. “[M]onitor a welding tool location of the welding tool based on the sensor data via a sensor” and “provide an output based on the performance score” are a well-understood, routine, and conventional feature known in the industry (Daniel et al. US 2014/0263227, paragraphs 0069, 0112, Fig. 4; Daniel US 2019/0022787, paragraphs 0020, 0049, Fig. 1) (MPEP 2106.05(g)), and have been found not to be enough to qualify as “significantly more” than the claimed judicial exception (see MPEP 2106.05(I)(A)).
The remaining dependent claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 2 and 3 are directed to an abstract idea.
Claim 4, 7, and 9 are directed to insignificant extra solution activities.
Claims 6 and 8 are directed to activities/targets being monitored and are not limitations that are significantly more.
Thus, claims 1-4 and 6-9 are not patent eligible under 35 USC 101.
Claims 5 and 10-20 integrate the abstract idea into a practical application (prohibit welding when the target weld location does not correspond to the welding tool location, claim 5; set welding parameters of the welding-type power supply based on the welding tool location, claims 10, 11, and 19).
Thus, claims 5 and 10-20 are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 2014/0263227).

Regarding claim 11, Daniel et al. discloses a method for welding (Figs. 2, 3), comprising:
monitoring one or more welds performed using a welding tool (paragraph 0069, lines 1-3), wherein the monitoring includes tracking a welding tool location using one or more cameras (paragraph 0108, lines 26-29), and monitoring a location (paragraph 0069, lines 3-11),
setting one or more welding parameters of a welding-type power supply based on the welding tool location (paragraph 0076, lines 4-6, 14-16; paragraph 0120, lines 17-21; welding location is based on weld sequence, paragraph 0124, lines 2-4),
determining, via processing circuitry (302/306), a performance score for the one or more welds (Fig. 3).

While Daniel et al. does not expressly disclose monitoring an order of one or more welds and determining a performance score based on whether the order of the one or more welds corresponds to a predetermined criteria, Daniel et al. discloses that “it is necessary to perform welds in a specific sequence” (paragraph 0008, lines 1-5). Thus, it would have been obvious to monitor an order of one or more welds to make sure that the weld order is according to a specific sequence for obtaining a strict quality control of the weld. Accordingly, it would have been obvious to monitor an order of one or more welds for providing a performance score (whether weld is qualified, “good”, paragraph 0008, lines 1-2) corresponding to a predetermined criteria (meets specific order of weld, paragraph 0008, lines 2-3).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Daniel et al. with monitoring an order of one or more welds for the purpose of providing a performance score (whether weld is qualified) corresponding to a predetermined criteria (whether weld meets specific order of weld).

While Daniel et al. does not expressly disclose determining, via processing circuitry, a performance score for the one or more welds based on whether the location of the one or more welds corresponds to a predetermined criteria, the limitation is an optional limitation since the limitation is recited in the alternative form.  

Regarding claim 12, Daniel et al. discloses the performance score is additionally based on one or more of a measured weld technique (paragraph 0112, lines 12-15; Fig. 2), a number of completed welds (paragraph 0112, line 14).

While Daniel et al. does not disclose the performance score is additionally based on one or more weld equipment settings, lengths of the welds, or a number of missed welds, the limitations are optional limitations because they are recited in the alternative form.

Regarding claim 13, it would have been obvious in view of Daniel et al. that the predetermined criteria comprises an ordered sequence of welding, as discussed above. While Daniel et al. does not expressly disclose the predetermined criteria comprises an ordered sequence of welding locations, the welding locations are based on the sequence of welding (paragraph 0124, lines 2-4; paragraph 0110, lines 14-16).

Regarding claim 14, Daniel et al. discloses displaying, on a display screen, a plurality of visual identifiers corresponding to the predetermined criteria (paragraph 0029, lines 12-14).

Regarding claim 15, Daniel et al. discloses prohibiting, via the processing circuitry, welding (paragraph 0069, lines 16-24).

However, while Daniel et al. does not expressly disclose prohibiting welding when the order of the one or more welds does not correspond to the predetermined criteria, Daniel et al. discloses “it is necessary to perform welds in a specific sequence” (paragraph 0008, lines 1-5). Accordingly, it would have been obvious to prohibit welding when the order of the one or more welds does not correspond to the predetermined criteria (specific sequence).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Daniel et al. with prohibiting welding when the order of the one or more welds does not correspond to a predetermined criteria for the purpose of having a quality welding because it is necessary to perform welds in a specific sequence (paragraph 0008, lines 1-4).

Regarding claim 16, Daniel et al. discloses the one or more welds comprise one or more simulated welds (paragraph 0110, line 8).

Regarding claim 18, Daniel et al. discloses the one or more welds comprise one or more live welds (Abstract, lines 11-13).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 2014/0263227) in view of Hsu et al. (US 2016/0267806).

Regarding claim 17, Daniel et al. discloses displaying the one or more welds on a display screen

Daniel et al. does not disclose displaying the one or more simulated welds on a display screen

Hsu et al. discloses a display screen configured to display one or more simulated welds (Abstract, lines 10-12) for training (paragraph 0070, lines 1-5).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Daniel et al. with a display screen as disclosed by Hsu et al. for the purpose of displaying one or more simulated welds for training.

Prior Art Note

Claims 1-4 and 6-9 do not have prior art rejections.
The combination as claimed wherein a method for welding, comprising in response to detecting activation of the welding tool, identifying the welding tool location; and determining the performance score based on whether the welding tool location corresponds to the target weld location (claim 1) is not disclosed, suggested, or made obvious by the prior art of record.

Allowable Subject Matter

Claims 1-4, 5/1, 6-9, 10/1, 19, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method for welding, comprising in response to detecting activation of the welding tool, identifying the welding tool location; and determining the performance score based on whether the welding tool location corresponds to the target weld location (claim 19) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant's arguments filed on September 16, 2022 have been fully considered but they are not persuasive.
With regard to the rejection under 35 USC 101, in claims 1-4 and 6-9, since “prohibit welding when the order of the one or more weld does not correspond to the predetermined criteria” is removed from claim 1 (determining order of one or more welds … is also removed from claim 1), the abstract idea is not integrated into a practical application.
Regarding rejections under 35 USC 103 of claims 11-18, Applicants argue “Daniel does not disclose or suggest setting one or more welding parameters of a welding-type power supply based on a welding tool location, as set forth in claim 11. While Daniel does describe a check point component 306 configured to monitor a position of a welding tool (Daniel at [0069]), and setting weld data by a welding sequence (Daniel at [0076]), Daniel does not disclose or suggest setting weld data based on the position of the welding tool.”
Examiner’s position is, first of all, a location of a weld is same as a location of a welding tool while the tool is performing the weld (see Fig. 4). Daniel discloses that “weld data can be set by a welding sequence” (paragraph 0076, lines 14-16). Further, Daniel discloses a weld location is indicated by the welding sequence (paragraph 0014, lines 16-18) and that the welding sequence is employed by adjusting a setting on the welding equipment (paragraph 0014, lines 18-22). That is, in order to perform a welding sequence at a certain welding location (i.e., projecting, by the location component of the welding equipment, a weld location on the workpiece, paragraph 0124), a setting on the welding equipment is adjusted. Thus, setting one or more welding parameters of a welding-type power supply is based on a welding tool location (or welding location).
	Applicants further argue “[i]n arguing the opposite, the Office Action appears to allege Daniel discloses that “welding location is based on weld sequence....” Office Action at 4. However, even if this is true (which seems dubious), claim 11 sets forth setting one or more welding parameters based on a welding tool location, rather than setting a welding location based on a weld sequence (or setting a welding location based on weld data set by a weld sequence).”
	Examiner position is that Daniel discloses “a location component that is configured to navigate a weld location for the workpiece to the operator based upon the welding sequence” and “the location component projects the weld location on at least one of the workpiece” (paragraph 0124, lines 1-6). It is possible to “navigate a weld location for the workpiece to the operator based upon the welding sequence” or “project the weld location on at least one of the workpiece” because “a [weld] location of the at least one fixture for the workpiece [is] based on a location indicated in the welding sequence” (paragraph 0014, lines 16-18). As discussed above, in order to perform a welding sequence at a certain welding location (i.e., projecting, by the location component of the welding equipment, a weld location on the workpiece, paragraph 0124), a setting on the welding equipment is adjusted. Thus, setting one or more welding parameters of a welding-type power supply is based on a welding tool location (or welding location).
Applicants further argue “[w]hile the Office Action cites paragraph [0124] of Daniel, paragraph [0124] neither supports the Office Action’s allegation that Daniel discloses that a welding location is based on a weld sequence, nor supports an allegation that Daniel discloses setting one or more welding parameters of a welding-type power supply based on a welding tool location, as set forth in claim 11. Rather, paragraph [0124] of Daniel describes a “location component that ... projects... [a] weld location on at least one of [a] workpiece ... a helmet, a visor, a lens on a pair of glasses, or a display on a glove.” Daniel at [0124]. As claim 11 recites setting one or more welding parameters of a welding-type power supply based on a welding tool location, rather than projecting a weld location onto an object, Applicant respectfully submits that paragraph [0124] of Daniel fails to support the rejection of claim 11.”
Please refer to Examiner’s response previously discussed above.
Applicant’s remaining arguments have been considered but are traversed in view of the grounds of rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        November 26, 2022